Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest or render obvious the limitations of the instant independent claims, particularly:
A method of operating a controlled atmosphere (CA) system to regulate the atmosphere in a cargo space, the system comprising a gas exchange module which varies a level of a component gas in the space, a control module which controls the gas exchange module, and at least one of an oxygen sensor and a carbon dioxide sensor in the space, the method comprising the control module determining a respiration parameter value indicating the rate of change of the oxygen and/or carbon dioxide level in the space due to respiration of goods stored therein, wherein the respiration parameter value is determined form at least three predetermined respiration parameter values each corresponding to a respective range of a rate of change of the oxygen and/or carbon dioxide level; and the control module controlling operation of the gas exchange module based on the determined respiration parameter value to garget an oxygen level setpoint and/or a carbon dioxide level setpoint, and wherein the determination of the respiration parameter value comprises the control module determining a rate of change of the oxygen and/or carbon dioxide level in the space due to the respiration of goods and determining the respective respiration parameter value from the at least three predetermined respiration parameter values associated with the determined rate of change of oxygen and/or carbon dioxide level as taught in instant independent claim 1, or
an equivalent controlled atmosphere (CA) system configured to perform such an operation as taught in instant independent claim 13, or 
a non-transitory computer-readable medium storing instructions causing a processor of a controlled atmosphere (CA) system to perform such an operation as taught in instant independent claim 15.

    PNG
    media_image1.png
    428
    616
    media_image1.png
    Greyscale

US Publication No. 2015/0344209 A1 to Savur et al. teaches in fig. 1, shown above, a controlled atmosphere system for a container (10) having a number of modules (20, 22, 24, and 25) for controlling the flow of gas into and out of the container (10) and a controller (8) coupled to an oxygen sensor (51) and a carbon dioxide sensor (55) and further teaches in ¶ 38 that the level and rate of change of CO2 and O2 in the space are monitored and a control regime is selected by the controller to achieve target values based on the selected control regime but does not teach the control including selecting one of at least three predetermined respiration parameter values which each correspond to a predetermined range of carbon dioxide and/or oxygen level rates of change as taught in the instant independent claims.
Applicant argues on pp. 7-9 of the response that Savur does not teach the limitations of the instant independent claims, particularly pointing to the lack of at least three respiration parameter values as Savur teaches a binary operation of either opening or closing a solenoid valve based on the determined atmosphere and that although Savur teaches that the rates of change of the gas concentrations may be monitored, there is no teaching of these rates being used in the opening and closing of the valve, which is instead based on the concentrations themselves.
In response and upon reviewing applicant’s arguments and the teachings of Savur, examiner agrees and the rejections of the instant independent claims as being anticipated by the teachings of Savur have been withdrawn.

US Publication No. 2020/0113199 A1 to Schaefer et al. teaches in ¶¶ 17-19 and in fig. 1, shown below, a system for evaluating “agricultural or horticultural commodities”, including an atmosphere room (10) and a control system (16) equipped with oxygen and carbon dioxide sensors, the controller determining “a respiratory value” which may be, for example an oxygen concentration, a carbon dioxide concentration, the time rate of change of the oxygen concentration, or the time rate of change of the carbon dioxide concentration, and accesses predetermined criteria from the memory of the controller based on the detected “respiratory value” but does not teach these criteria to be ranges based on the rates of change of the oxygen and/or carbon dioxide as taught in the instant independent claims but rather determinations of, for example, which goods in the atmosphere room have the longest or shortest available shelf life and further does not teach these determination being used to adjust the atmosphere within the space using a gas exchange module as taught in the instant independent claims.

    PNG
    media_image2.png
    465
    792
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 September 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763